THE THIRTEENTH COURT OF APPEALS

                                    13-14-00373-CV


                                 McGraw Minerals, Ltd.
                                           v.
                                County of Jasper, Texas


                                    On Appeal from the
                       1st District Court of Jasper County, Texas
                                  Trial Cause No. 29102


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

May 7, 2015